SUPPLEMENT DATED FEBRUARY 28, 2011 TO PROSPECTUS DATED APRIL 30, 2010 FOR SUN LIFE FINANCIAL MASTERS ACCESS NY and PROSPECTUSES DATED MAY 1, 2007 FOR SUN LIFE FINANCIAL MASTERS REWARD NY AND SUN LIFE FINANCIAL MASTERS SELECT NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C Effective as of April 30, 2011, the Oppenheimer Main Street Small Cap Fund®/VA will change its name to Oppenheimer Main Street Small- & Mid-Cap Fund®/VA. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Masters Access, Reward, Select (NY)2/2011
